OPINION
By THE COURT:
This is an appeal on questions of law from a judgment of the Common Pleas Court affirming that of the Municipal Court of Dayton, Ohio, finding the defendant guilty of operating a motor vehicle while under the influence of intoxicating liquor. The only error assigned is that the judgment is against the manifest weight of the evidence.
We have carefully examined the entire bill of exceptions and find that there is substantial evidence in the record which, if accredited, would prove all of the essential elements of the offense. It is true that the defendant offered testimony tending to disprove some of these essentials by a greater number of witnesses than those testifying for the prosecution thereby creating a conflict in the testimony which could only be passed upon by the trial judge, a jury having been waived. The sole question, therefore, becomes one of credibility of witnesses which was properly passed upon by the trial court.
Finding no error in the record, the judgment will be affirmed.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.